Case 6:19-bk-19750-SC         Doc 68 Filed 02/20/20 Entered 02/20/20 16:46:02                 Desc
                               Main Document    Page 1 of 6


  1   TODD A. FREALY (SBN 198780)
      CHAPTER 7 TRUSTEE
  2   3403 Tenth Street, Suite 709
  3   Riverside, CA 92501
      Telephone: (951) 784-4122
  4   Facsimile: (951) 784-7143
      Email: TAFTRUSTEE@LNBYB.COM
  5

  6

  7

  8                             UNITED STATES BANKRUPTCY COURT

  9                              CENTRAL DISTRICT OF CALIFORNIA

10                                         RIVERSIDE DIVISION

11     In re                                                Case No. 6:19-bk-19750-SC

12     DELTA HOSPICE OF CALIFORNIA,                         Chapter 7
       INC.,
13
                                                            NOTICE OF TRUSTEE’S INTENTION
14                                                          TO ABANDON ESTATE PROPERTY
                               Debtor.                      [11 U.S.C. § 554(a)]
15
                                                            (No Hearing Required)
16

17

18    TO ALL CREDITORS AND PARTIES IN INTEREST:

19             PLEASE TAKE NOTICE that pursuant to 11 U.S.C. § 554(a) and Local Bankruptcy

20    Rule 6007-1, Todd A. Frealy, the Chapter 7 Trustee (“Trustee”) for the estate of Delta Hospice

21    of California, Inc., Debtor herein (“Debtor”), intends to abandon the estate’s interest, if any, in

22    the personal property listed as office furniture and equipment at the Debtor’s business premises

23    located at 14726 Ramona Avenue, Suite 200, Chino, California (collectively referred to as the

24    “Personal Property”).

25             The Trustee is informed and believes that there is not any realizable equity in the

26    Personal Property because the value of the Personal Property is encumbered by liens and is

27    exceeded by sale costs and administrative costs. As a result, the Trustee hereby intends to

28    abandon the Personal Property because it has inconsequential value and benefit to the estate.
Case 6:19-bk-19750-SC        Doc 68 Filed 02/20/20 Entered 02/20/20 16:46:02                 Desc
                              Main Document    Page 2 of 6


  1   Hence, the Trustee believes that the proposed abandonment is in the best interests of the estate

  2   and its creditors.

  3           PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 6007-1,

  4   any objection or request for hearing must be filed with the Court and served on the Trustee not

  5   more than fourteen (14) days after service from this Notice. If no request for hearing is timely

  6   filed and served, the Trustee may take the proposed action and the Trustee will be deemed to

  7   have abandoned any interest in the Personal Property fourteen (14) days from the date of mailing

  8   this notice, which date is noted below. No court order will be required for the abandonment to

  9   be effective.

10            If a timely objection and request for hearing is filed and served, the Trustee shall within

11    21 days from the date of service of the response and request for hearing schedule and give not

12    less than 14 days notice of a hearing to those responding and to the United States Trustee. The

13    proceedings in such matters will be governed by Local Bankruptcy Rule 9013-1(o).

14    DATED: February 20, 2020
15                                                                      /s/ Todd A. Frealy
16                                                                       TODD A. FREALY
                                                                          Chapter 7 Trustee
17     Mailing date: February 20, 2020

18

19

20

21

22

23

24

25

26

27

28
                            ---                        2
        Case 6:19-bk-19750-SC                      Doc 68 Filed 02/20/20 Entered 02/20/20 16:46:02                                     Desc
                                                    Main Document    Page 3 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10250 Constellation Blvd., Suite 1700, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): NOTICE OF TRUSTEE’S INTENTION TO
ABANDON ESTATE PROPERTY will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
February 20, 2020, I checked the CM/ECF docket for this bankruptcy case and determined that the following persons are
on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   Abram Feuerstein abram.s.feuerstein@usdoj.gov
    •   Todd A. Frealy (TR) taftrustee@lnbyb.com, taf@trustesolutions.net
    •   Everett L Green everett.l.green@usdoj.gov
    •   Derek R Hoffman Derek.Hoffman@GreshamSavage.com, Dina.Snider@GreshamSavage.com
    •   Roksana D. Moradi-Brovia roksana@rhmfirm.com,
        matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.c
        om;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfi
        rm.com
    •   Jolene Tanner jolene.tanner@usdoj.gov, USACAC.criminal@usdoj.gov
    •   United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) February 20, 2020, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

Debtor
Delta Hospice of California Inc
14726 Ramona Avenue #200
Chino, CA 91710

[ALL CREDITORS SERVED – SEE ATTACHED MATRIX]                                                Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 February 20, 2020               Megan Wertz                                                    /s/ Megan Wertz
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                Case 6:19-bk-19750-SC   Doc 68 Filed 02/20/20 Entered 02/20/20 16:46:02 Desc
Label Matrix for local noticing         Delta
                                         Main Hospice of California Page
                                                 Document           Inc  4 of 6 UNITED STATES OF AMERICA on behalf of the IN
0973-6                                  14726 Ramona Avenue #200                       U.S. Attorney’s Office - Tax Divisi
Case 6:19-bk-19750-SC                   Chino, CA 91710-5730                           300 N. Los Angeles St., Room 7211
Central District of California                                                         Attn: Jolene Tanner
Riverside                                                                              Los Angeles, CA 90012-3342
Thu Feb 20 16:40:42 PST 2020
Riverside Division                      ADP                                            ARENT FOX
XXXXXXXXXXXX
3420 Twelfth Street,                    P.O. BOX 12513                                 555 WEST 5TH ST.48TH FL
XXXXXXXXXXXXXX
Riverside, CA 92501-3819                EL PASO, TX 79913-0513                         LOS ANGELES, CA 90013-1065



BANK OF AMERICA                         BREA IMPERIAL PLAZA                            CA DEPT. OF PUBLIC HEALTH
735 N EUCLID AVENUE                     41593 WINCHESTER ROAD, #200                    P.O. BOX 997376
ONTARIO, CA 91762-2711                  TEMECULA, CA 92590-4857                        SACRAMENTO, CA 95899-7376



CARLOS MORAN                            CEDAR HOLDING DBA HIGHLAND PALMS               COUNTY OF SAN BERNARDINO
P. O. BOX 2683                          7534 PALM AVENUE                               268 WEST HOSPITALITY 1ST FL
CHINO HILLS, CA 91709-0090              HIGHLAND, CA 92346-3736                        SAN BERNARDINO CA 92415-0465



County of San Bernardino                ELITE HEALTHCARE PARTNERS DBA HOSPICE SOURCE   EMPLOYMENT DEVELOPMENT DEPARTMENT
Office of The Tax Collector             ATTN: GARY BEMIS ESQ.                          ATTN: CAMELIA RAMIREZ
268 W Hospitality Ln 1st Flr            3870 LA SIERRA AVENUE, #239                    646 N. SIERRA WAY
San Bernardino CA 92415-0360            RIVERSIDE, CA 92505-3528                       SAN BERNARDINO, CA 92410-4414


FRANCHISE TAX BOARD                     FRANCHISE TAX BOARD,                           FRANK PECK II
BANKRUPTCY SECTION MS A340              P.O. BOX 942857                                13920 CITY CENTER DR. #210
PO BOX 2952                             SACRAMENTO, CA 94257-0511                      CHINO HILLS, CA 91709-5443
SACRAMENTO CA 95812-2952


FRONTIER COMMUNICATIONS                 HENDRICK FIRE PROTECTION                       Hospice Solutions Inc
PO BOX 740407                           13309 CENTRAL AVENUE                           dba Elite Healthcare Partners
CINCINNATI, OH 45274-0407               CHINO CA 91710-5102                            Law Offices of Gary A Bemis
                                                                                       3870 La Sierra Ave Ste 239
                                                                                       Riverside CA 92505-3528

(p)INTERNAL REVENUE SERVICE             LAUREL WELLNESS & NURSING                      LITTLE MENDELSON
CENTRALIZED INSOLVENCY OPERATIONS       7509 LAUREL AVENUE                             633 W. 5TH ST, FL 63
PO BOX 7346                             FONTANA, CA 92336-2315                         LOS ANGELES, CA 90071-2005
PHILADELPHIA PA 19101-7346


MCKESSON                                MEDEXPRESS DRUG SYSTEMS                        NATIONAL FIRE LIABILITY
GABA GUERRINI LAW CORP                  425 W. RIDER ST., #B2                          C/O THE LEVITON LAW FIR
8383 IRVINE CTR, #500                   PERRIS CA 92571-3230                           3 GOLF CTR., #361
IRVINE CA 92618                                                                        HOFFMAN EST IL 60169-4910


NGS MEDICARE                            PAYCHEX, INC.                                  PINNACLE HEALTHCARE
8115 KNUE RD                            PO BOX 911931                                  5383 S. 900 EAST #204
INDIANAPOLIS INDIANA 46250-1936         DALLAS TX 75391-1931                           SALT LAKE CITY UT 84117-7272
                  Case 6:19-bk-19750-SC              Doc 68 Filed 02/20/20 Entered 02/20/20 16:46:02                           Desc
POSEIDON CHINO CORP                                  ROBERT
                                                      MainLEGATE, ESQ.
                                                            Document   Page 5 of 6      SLATER V. DELTA
MANAL ASKANDER                                        2753 CAMINO CAPISTRANO, #A101                        BRIANA KIM, ESQ.
14726 RAMONA AVE, FL. 3                               SAN CLEMENTE CA 92672-5823                           249 E. OCEAN BL., LONG BEACH CA 90802
CHINO CA 91710-5730


SPECTRUM                                              (p)SPRINT NEXTEL CORRESPONDENCE                      SRG LAW GROUP
PO BOX 60074                                          ATTN BANKRUPTCY DEPT                                 8241 WHITE OAK AVENUE
CITY OF INDUSTRY CA 91716-0074                        PO BOX 7949                                          RANCHO CUCAMONGA CA 91730-7671
                                                      OVERLAND PARK KS 66207-0949


(p)T MOBILE                                           THE HEALTH GROUP                                     TIAA COMMERCIAL FINANCE, INC.
C O AMERICAN INFOSOURCE LP                            6220 MID ATLANTIC DT.                                P O BOX. 911608
4515 N SANTA FE AVE                                   MORGANTOWN WV 26508-4293                             DENVER CO 80291-1608
OKLAHOMA CITY OK 73118-7901


TIM EJINDU                                           United States Trustee (RS)                            WIIRE
14726 RAMONA AVE, #200                               XXXXXXXXXXXXXXXXXX
                                                     3801 University Avenue, Suite 720                     ATTLESEY STORM
CHINO CA 91710-5730                                  XXXXXXXXXXXXXXX
                                                     Riverside, CA 92501-3255                              2552 WALNUT AVE, #100
                                                                                                           TUSTIN CA 92780-6984


Timothy J. Stacy, DNP,ACNP-BC                        Todd A. Frealy (TR)
c/o Resnik Hayes Moradi LLP                          XXXXXXXXXXXXXXX
                                                     3403 Tenth Street, Suite 709
17609 Ventura Blvd.                                  XXXXXXXXXXXXX
                                                     Riverside, CA 92501-3641
Suite 314
Encino, CA 91316-5132



                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


INTERNAL REVENUE SERVICE                              SPRINT                                               (d)Sprint Corp.
ATTN: M. ROHNER                                       PO BOX 4181                                          Attn: Bankruptcy
290 N. D ST.,                                         CAROL STREAM IL 60197-4181                           PO Box 7949
SAN BERNARDINO CA 92401                                                                                    Overland Park, KS 66207-0949


T-MOBILE
P.O. BOX 790047
ST. LOUIS MO 63179-0047




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Courtesy NEF                                       (u)Poseidon Chino Corporate Center, LLC              (u)1
                                                      14269 Fern Avenue
                                                      Chino
                Case 6:19-bk-19750-SC   Doc 68 Filed 02/20/20 Entered 02/20/20 16:46:02   Desc
(u)MARLING LEASING                      End of Label
                                         Main        Matrix
                                                 Document   Page 6 of 6
SERGIO I. SCUTERI, ESQ.                 Mailable recipients   43
8000 MIDLANTIC DR, #300, MT. LAUREL     Bypassed recipients    4
                                        Total                 47
